    Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 1 of 30 PageID: 1535




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


MRIKA KRASNIQI and ANIL
ZOGJANI,

        Plaintiffs,

        v.

SUSAN DIBBINS, in her official
capacity as Chief, Administrative
Appeals Office, U.S. Citizenship and                 Civ. No. 20-06188 (KM)
Immigration Service; TRACY L.
RENAUD, in her official capacity as                          OPINION
Acting Director, U.S. Citizenship and
Immigration Services; ALEJANDRO
MAYORKAS, in his official capacity
as Secretary of Homeland Security;
and LOREN MILLER, in her official
capacity as Director, Nebraska
Service Center, U.S. Citizenship and
Immigration Services,

        Defendants.


KEVIN MCNULTY, U.S.D.J.:
        Federal immigration law allocates visas for non-citizens with
“extraordinary ability” in the arts. Mrika Krasniqi, a Kosovar filmmaker,
petitioned for such a visa, as well as for permanent resident status for herself
and her son, Anil Zogjani. The U.S. Citizenship and Immigration Service (the
“Service”) denied her petition. So Ms. Krasniqi and Zogjani sued the
government officials responsible (collectively, “the Government”),1 alleging

1      Pursuant to Fed. R. Civ. P. 25(d), when a public official is a party to an action
and subsequently leaves office, that official’s successor may be substituted as a party.
Accordingly, Susan Dibbins should be substituted for Barbara Velarde as the Chief of
the Administrative Appeals Office; Tracy L. Renaud should be substituted for Kenneth
T. Cuccinelli II as the Acting Director of the Service; Alejandro Mayorkas should be
substituted for Chad Wolf as the Secretary of Homeland Security; and Loren Miller
should be substituted for Gregory A. Richardson as the Director of the Nebraska
    Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 2 of 30 PageID: 1536




violations of the Administrative Procedure Act (“APA”), 5 U.S.C. § 706, and
procedural due process. The parties cross-moved for summary judgment. (DE
21, 22.)2 For the following reasons, Plaintiffs’ motion (DE 21) is DENIED, and
the Government’s motion (DE 22) is GRANTED.
    I.   BACKGROUND
      A. Statutory and Regulatory Background
         Immigration visas are available for aliens “with extraordinary ability.” 8
U.S.C. § 1153(b)(1)(A). To qualify, (1) the alien must have “extraordinary ability
in the arts, education, business, or athletics which has been demonstrated by
sustained national or international acclaim and whose achievements have been
recognized in the field through extensive documentation”; (2) the alien must
“seek[] to enter the United States to continue work in the area of extraordinary
ability”; and (3) the alien’s “entry into the United States will substantially
benefit prospectively the United States.” Id. § 1153(b)(1)(A)(i)–(iii). Implementing
regulations further explain that “[e]xtraordinary ability means a level of



Service Center. The accompanying order will direct the clerk of the court to amend the
docket and caption accordingly.
2        Certain citations to the record are abbreviated as follows:
         DE = docket entry
         Compl. = Complaint (DE 1)
         Pl. Br. = Plaintiffs’ Brief in Support of their Motion for Summary Judgment (DE
21-1)
      Pl. Opp. = Plaintiffs’ Brief in Opposition to the Government’s Motion for
Summary Judgment (DE 33) (Plaintiffs filed their opposition brief late but move for the
Court to accept the untimely filing. (DE 34.) The Government took no position on this
request. (Id.) The Court will grant the motion to file the opposition brief out of time.)
     Gov’t Br. = The Government’s Brief in Support of its Motion for Summary
Judgment (DE 22)
      K.A.R. = Krasniqi Administrative Record (pin citations refer to the consecutive
Bates numbers at the bottom of each page) (DE 17)
       Z.A.R. = Zogjani Administrative Record Krasniqi Administrative Record (pin
citations refer to the consecutive Bates numbers at the bottom of each page) (DE 18)


                                              2
    Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 3 of 30 PageID: 1537




expertise indicating that the individual is one of that small percentage who
have risen to the very top of the field of endeavor.” 8 C.F.R. § 204.5(h)(2).
        An alien may petition the Service for an extraordinary ability visa and
must include supporting evidence. Id. § 204.5(h)(3). In considering petitions,
the Service uses a two-step inquiry. U.S. Citizenship & Immigration Services
Policy Manual, Vol. 6, Pt. F, Ch. 2, https://www.uscis.gov/policy-
manual/volume-6-part-f-chapter-2 (hereinafter “Policy Manual”). The petitioner
bears the burden of proof and must establish eligibility by a preponderance of
the evidence. 8 C.F.R. § 103.2(b)(1); Matter of Chawathe, 25 I. & N. Dec. 369,
375 (AAO 2010); see also Soni v. United States, Civ. No. 11-2431, 2016 WL
4154137, at *3 (D.N.J. Aug. 2, 2016).
        At the first step, the petitioner can make either of two showings: For one,
she3 may present “evidence of a one-time achievement (that is, a major,
international recognized award).” 8 C.F.R. § 204.5(h)(3). Alternatively, instead
of a major award, the Service lists ten other types of evidence in subsection
(h)(3), and the petitioner can satisfy step one if she can present at least three of
these. 8 C.F.R. § 204.5(h)(3). The subsection (h)(3) criteria include, for example,
“lesser nationally or internationally recognized prizes,” and “[p]ublished
material about the alien in professional or major trade publications.” Id.
§ 204.5(h)(3)(i), (iii).
        If the petitioner makes a minimum showing at step one, then at step two,
the Service makes a “final merits determination” in which it considers “the
quality of the evidence” and “evaluate[s] the evidence together.” Policy Manual,
supra. In other words, step one simply asks whether the petitioner has
produced the minimum evidence satisfying the (h)(3) criteria, but step two
involves the merits inquiry of whether all the evidence shows “extraordinary
ability.” Id.; Rijal v. U.S. Citizenship & Immigr. Servs., 772 F. Supp. 2d 1339,
1346 (W.D. Wash. 2011), aff’d, 683 F.3d 1030 (9th Cir. 2012) (Mem).


3       Because the petitioner here is female, for convenience I use female pronouns to
refer to a generic petitioner.


                                           3
 Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 4 of 30 PageID: 1538




      If granted an extraordinary ability visa, the alien may also have her
status adjusted to a lawful permanent resident. 8 U.S.C. § 1255(a); 8 C.F.R.
§ 245.1(a). Likewise, her child may qualify for adjustment of status. 8 U.S.C.
§ 1153(d).
   B. Proceedings
             Submissions
      Ms. Krasniqi and Zogjani are natives and citizens of Kosovo who were
admitted to the U.S. as temporary visitors. (K.A.R. at 640, 642; Z.A.R. at 47,
49.) Ms. Krasniqi petitioned for an extraordinary ability visa due to her work as
a director, producer, and screenwriter for documentary films. (K.A.R. at 3, 68,
90.) With that petition, she also applied to adjust her and Zogjani’s status to
that of lawful permanent residents. (Id. at 627–57; Z.A.R. at 34–63.)
      In support of her petition, she stated that she won a “Certificate of
Honor” from the Marché du Film (“Market of Film” in French) associated with
the Cannes Film Festival. (K.A.R. at 70.) Held annually on the Côte d’Azur, the
festival previews films from around the world and awards prizes, the most
prestigious being the Palme d’Or (“Golden Palm”) for best picture. (Id. at 119,
124.) An American might say that Cannes is the French version of the Oscars,
although the French question the validity of the comparison. See Festival de
Cannes, The Festival in 2021, Interview with Thierry Frémaux,
https://www.festival-cannes.com/en/qui-sommes-nous/festival-de-cannes-1
(last visited Aug. 31, 2021) (describing the Festival as “certainly the most
important film festival in terms of worldwide impact”).
      In conjunction with the Festival there occurs the Marché du Film, a
meeting of film-industry professionals. (K.A.R. at 129.) The Marché includes a
“Producers Network” which “hosts more than 500 producers from around the
world for a series of meetings and unique events specifically designed to
stimulate international co-production and optimize networking.” (Id.) Producers
may show their films, and “special gratitude awards are given such as [the]




                                        4
    Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 5 of 30 PageID: 1539




Certificate of Honor” for projects that garner “interest by a great number of
producers and distributors.” (Id.)
         Ms. Krasniqi showed a film which she produced and directed, Soldier,
and received a Certificate of Honor. (Id. at 117, 130.) As evidence of that award,
she submitted, among other things, (a) a copy of the Certificate (id. at 117);
(b) a photo of her in front of a step-and-repeat display4 with the Marché logo (id.
at 118); (c) a Wikipedia entry for the Cannes Film Festival (id. at 119–28);
(e) part of the Marché’s webpage (id. at 129); and (f) an article from Bota Press
reporting that her film would screen at the Marché (id. at 130).
         Besides this award, Ms. Krasniqi provided other evidence to support her
petition:
     •   evidence of awards from other film festivals and organizations: (a) Prize of
         the Organizer at the One World Human Rights Documentary Film
         Festival, (b) Best International Social Documentary at the New York
         International Independent Film Festival, (c) Best Human Artist given by
         the European Jewish Communities in Paris, and (d) a certificate of
         appreciation from the Sarajevo Film Festival (id. at 70);
     •   articles from foreign newspapers and online publications about her work
         and awards (id. at 6);
     •   evidence that she founded Albanian Film Week, a film festival held in
         New York City showing films from Albanian filmmakers (id. at 8);
     •   evidence of her membership in two organizations for Kosovar filmmakers
         (id. at 77); and
     •   a “Woman of the Year” Award from the United States Senate for her work
         promoting Albanian culture in the United States (id. at 1193–1200).
               Decision, Appeal, and this Case
         The Service denied Ms. Krasniqi’s petition. (K.A.R. at 68–73.) She
appealed to the Service’s Administrative Appeals Office (“AAO”), an

4      Sometimes known as a “press wall,” a step-and-repeat display has a repeating
pattern of images, such as logos.


                                           5
    Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 6 of 30 PageID: 1540




administrative appellate body that hears appeals from petition denials. (Id. at
2.) Upon de novo review, the AAO dismissed the appeal in a written opinion,
finding that she had not satisfied any criteria. (Id. at 2–10.)5 Because Ms.
Krasniqi could not obtain a visa, her application and the derivative application
for Zogjani for adjustment of status were denied. (Z.A.R. at 24.)
          They sued the Government in this Court, alleging that (1) the denial of
the petition for an extraordinary ability visa and the accompanying denials of
adjustment of status violated the APA; (2) the denials violated their right to
procedural due process under the Fifth Amendment; and (3) they are entitled to
mandamus relief compelling the Service to grant their petitions. (Compl. ¶¶ 33–
43.) The parties cross-moved for summary judgment. (DE 21, 22.)
    II.   STANDARD OF REVIEW
          Summary judgment is appropriate “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(a). “When a party seeks review of agency
action under the APA, the district judge sits as an appellate tribunal. The entire
case on review is a question of law.” Neto v. Thompson, 506 F. Supp. 3d 239,
243–44 (D.N.J. 2020) (quoting Am. Biosci., Inc. v. Thompson, 269 F.3d 1077,
1083 (D.C. Cir. 2001)). In such a case, “the district court does not need to
determine whether there are disputed facts to resolve at trial since the
administrative agency is the finder of fact. Instead, my task is to review the
administrative record and determine whether, as a matter of law, the Service’s
action complied with the APA.” Id. at 244 (quotation marks and citation
omitted).
III.      DISCUSSION
          The APA empowers courts to review agency actions and set them aside if
they are “arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with law.” 5 U.S.C. § 706(2)(A). Plaintiffs claim that the Service and


5     For easier reading, I discuss the AAO’s specific findings on each criterion in the
context of Ms. Krasniqi’s challenges.


                                           6
 Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 7 of 30 PageID: 1541




AAO violated the APA by the manner in which they viewed the evidence and
found the facts to deny Ms. Krasniqi’s petition. (Pl. Br. at 24.) They thus
present an arbitrary-and-capricious challenge. See, e.g., Visinscaia v. Beers, 4
F. Supp. 3d 126, 133 (D.D.C. 2013) (analyzing similar arguments under an
arbitrary-and-capricious standard); Rijal, 772 F. Supp. 2d at 1345 (same).
      Arbitrary-and-capricious review requires me to assess whether the
decision was “reasonable and reasonably explained.” FCC v. Prometheus Radio
Project, 141 S. Ct. 1150, 1158 (2021). My review “is deferential, and a court
may not substitute its own policy judgment for that of the agency.” Id.
(citations omitted). This “review also encompasses review of whether an
agency’s factual judgments are supported by substantial evidence.” Sequretek,
Inc. v. Cuccinelli, Civ. No. 20-05462, 2021 WL 1660871, at *4 (D.N.J. Apr. 28,
2021) (cleaned up). “Substantial evidence means such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.” Taransky
v. Sec’y of U.S. Dep’t of Health & Human Servs., 760 F.3d 307, 313 (3d Cir.
2014) (quotation marks and citation omitted). At bottom, in matters like this
one, the question is not whether the agency reached the best conclusion, but
only whether the conclusion it did reach had support. Visinscaia, 4 F. Supp. 3d
at 133; see Yeboah v. U.S. Dep’t of Justice, 345 F.3d 216, 223 (3d Cir. 2003)
(“An action will not be deemed arbitrary, capricious, or an abuse of discretion
simply because one may happen to think it ill-considered, or to represent the
less appealing alternative solution available . . . .” (citation omitted)).
      I only review the grounds invoked by the agency when it made its
decision. Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891,
1907 (2020). Here, the decision that is the focus of my review is the AAO
opinion because it constitutes the “final agency action.” Embassy of the
Blessed Kingdom of God for All Nations Church v. Att’y Gen. U.S., 591 F. App’x
161, 165 (3d Cir. 2014) (citations omitted); see also, e.g., Kazarian v. U.S.
Citizenship & Immigr. Servs., 596 F.3d 1115, 1121 (9th Cir. 2010); Visinscaia, 4
F. Supp. 3d at 133.



                                          7
    Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 8 of 30 PageID: 1542




IV.     DISCUSSION
        The crux of this case is that the AAO’s decision affirming the Service’s
denial of Ms. Krasniqi’s petition for an extraordinary ability visa was arbitrary
and capricious. I discuss that issue first in Section III.A and then discuss the
remaining claims in Section III.B.
     A. Petition
        Ms. Krasniqi argues that the AAO erred in concluding that she failed to
meet her burden for either showing at step one.6 I review the major award
showing in Section III.A.2 and the (h)(3) criteria showing in Section III.A.3, but
first I clarify the proper standard to apply to the AAO’s application of the
regulations in Section III.A.1.
              AAO Interpretation of Regulations
        The regulations use broad terms not readily susceptible of objective
definitions in outlining the visa criteria—for example, “contributions of major
significance” and “distinguished reputation.” 8 C.F.R. § 204.5(h)(3)(v), (viii). The
statute itself uses similar, subjective-seeming terms, like “extraordinary
ability.” 8 U.S.C. § 1153(b)(1)(A). It appears, then, that Congress and the
Service “felt it unnecessary and perhaps inadvisable to define” the criteria with
utmost specificity and instead “entrusted that decision to the administrative
process.” Rijal, 772 F. Supp. 2d at 1345; see also Visinscaia, 4 F. Supp. 3d at
133. Accordingly, the Government asks that the Court defer to the AAO’s
interpretation and application of the criteria here. (Gov’t Br. at 14, 19, 24.)
        The regulations do give the AAO wide scope, but it is not free to apply the
criteria however it chooses. At a minimum, its interpretation and application
must be found to be based in the text of the regulations. See Kazarian, 596
F.3d at 1121 (“[N]either USCIS nor an AAO may unilaterally impose novel
substantive or evidentiary requirements beyond those set forth at 8 C.F.R.
§ 204.5.”); Soltane v. U.S. Dep’t of Justice, 381 F.3d 143, 149 (3d Cir. 2004)


6      Although this case is also brought by Zogjani, the key decision under review
relates to Ms. Krasniqi, so I refer hereon only to her for simplicity.


                                          8
 Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 9 of 30 PageID: 1543




(Alito, J.) (vacating a visa denial when “the AAO’s analytic approach is
inconsistent with the text of the regulation”).
      Indeed, courts have recently been signaled to scale back deference to
agencies’ interpretation and application of regulations. United States v. Perez, 5
F.4th 390, 394–94 (3d Cir. 2021) (citing Kisor v. Wilkie, 139 S. Ct. 2400 (2019)).
Courts previously deferred to “agencies’ interpretations of an ambiguous
regulation unless those interpretations [were] ‘plainly erroneous or inconsistent
with the regulation.’” Soltane, 381 F.3d at 148 (quoting Bowles v. Seminole
Rock & Sand Co., 325 U.S. 410 (1945)). Now, however, courts are directed to
defer to agencies’ interpretations only after determining that (1) the regulation
is truly ambiguous, (2) the agency’s interpretation is reasonable, and (3) the
“character and context” of the agency’s interpretation “entitle[] it to controlling
weight.” Perez, 5 F.4th at 395 (citing Kisor, 139 S. Ct. at 2414–17). Thus,
deference “often doesn’t” apply, leaving room for “a strong judicial role in
interpreting rules.” Kisor, 139 S. Ct. at 2418.
      I turn first to the third Perez consideration, and find that deference is not
appropriate here. Cf. Perez, 5 F.4th at 396 (considering the third prong out of
order). To merit deference, a regulatory interpretation must, among other
things, “be the agency’s authoritative or official position” and “implicate its
substantive expertise.” Kisor, 139 S. Ct. at 2416–17 (quotation marks and
citations omitted). Non-precedential opinions by the AAO do not qualify as
authoritative agency positions, because they are the product of informal
adjudication and do not bind other parties. See Fogo De Chao (Holdings) Inc. v.
U.S. Dep’t of Homeland Sec., 769 F.3d 1127, 1136–37 (D.C. Cir. 2014) (applying
standards similar to those used in Kisor); see also Sequretek, 2021 WL
1660871, at *4 n.3; Mutasa v. U.S. Citizenship & Immigr. Servs., --- F. Supp. 3d
----, ----, Civ. No. 20-09321, 2021 WL 1207482, at *9 (D.N.J. Mar. 31, 2021);
InspectionXpert Corp. v. Cuccinelli, No. 19cv65, 2020 WL 1062821, at *25 (Mar.
5, 2020), report & recommendation adopted by 2020 WL 3470341 (M.D.N.C.




                                         9
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 10 of 30 PageID: 1544




Mar. 31, 2020). Thus, the Government cannot rely on a resort to deference
here.
        Where, then, does that leave us? Certainly, the court’s affirmance of the
AAO’s findings on each criterion could not be based on mere deference to the
agency’s interpretation. Still, the regulatory text is broadly written and does not
narrowly constrict agency decision making, so the AAO enjoys some leeway in
applying the regulations. Accordingly, I will determine whether the AAO’s
application is consistent with the regulatory text and does not exceed “the
outer bounds of permissible interpretation” “as informed by the text, structure,
history, and so forth.” United States v. Nasir, 982 F.3d 144, 158 (3d Cir. 2020)
(en banc) (cleaned up); see Soltane, 381 F.3d at 149. If the AAO’s interpretation
is not “so implausible that it could not be ascribed to a difference in view,” I will
affirm it. Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
463 U.S. 29, 43 (1983).
              Major Award
        Ms. Krasniqi argues that the AAO erred in concluding that her Certificate
of Honor from the Marché du Film did not qualify as a major award.
        There is nothing in the statute or regulations defining a “major” award.
Visinscaia, 4 F. Supp. 3d at 133. The House Judiciary Committee, in amending
and reporting favorably on the bill, listed the Nobel Prize as one example. H.R.
Rep. 101-723, at 59 (Sept. 19, 1990), reprinted in 1990 U.S.C.C.A.N. 6710,
6739; see also Visinscaia, 4 F. Supp. 3d at 133. The AAO noted this citation
and stated that the Nobel Prize “is reported in the top media internationally
regardless of the nationality of the awardees, reflects a familiar name to the
public at large, and includes a large cash prize.” (K.A.R. at 3–4.) While these
“elements” are not necessary, the AAO took them as a guide to the
characteristics which Congress deemed relevant and sufficient in defining an
award as “major.” (Id. at 4.)
        Ms. Krasniqi, the AAO found, had not presented evidence sufficient to
explain “the nature of the [] Certificate of Honor.” (Id.) At most, the record



                                         10
    Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 11 of 30 PageID: 1545




showed that “the Marché du Film is the business counterpart to the Cannes
Film Festival and is one of the largest film markets in the world.” (Id.) Still, the
film festival and its awards “appear completely distinct from the Marché du
Film.” (Id.) Accordingly, the AAO concluded that “[w]ithout corroborating
evidence verifying the certificate’s status and international recognition,” Ms.
Krasniqi had not shown that “her Certificate of Honor qualifies as a one-time
achievement.” (Id.)
         The AAO’s conclusion was reasonable, and it has good support in the
record.7 See Prometheus, 141 S. Ct. at 1160 (upholding agency decision that
considered the record evidence and drew a reasonable conclusion from it). The
evidence speaking to the nature of the Certificate amounted to the Marché’s
webpage and a foreign article tersely noting that Ms. Krasniqi received the
Certificate. (K.A.R. at 129–30.)8 But, as the AAO explained, what can be


7      Ms. Krasniqi does not take issue with the AAO’s interpretation of “major,
international award” that relied on comparisons to a Nobel Prize. (K.A.R. at 4.) Still, I
agree with the courts that have found a risk of error when the AAO requires that a
petitioner’s award share specific characteristics with a Nobel Prize. Braga v. Poulos,
No. CV 06-5105, 2007 WL 9229758, at *4 (C.D. Cal. July 6, 2007), aff’d, 317 F. App’x
680 (9th Cir. 2009). The Nobel Prize example is contained in the legislative history, not
in the statute itself. Braga, 2007 WL 9229758, at *3; see Christ the King Manor, Inc. v.
Sec’y U.S. Dep’t of Health & Human Servs., 730 F.3d 291, 305 (3d Cir. 2013) (“An
agency action may be arbitrary and capricious if the agency has relied on factors
which Congress has not intended it to consider . . . .” (quotation marks and citation
omitted)).
      Relatedly, not all “major, international awards” resemble the Nobel Prize in their
scope or notoriety. For example, the highest prize in mathematics is the Fields Medal,
which “is not a name known in most households.” Braga, 2007 WL 9229758, at *3. If
the AAO were to require that an award, to be major, must “reflect[] a familiar name to
the public at large,” like the Nobel Prize (K.A.R. at 3–4), “then no alien mathematician
could qualify for an extraordinary achievement visa,” Braga, 2007 WL 9229758, at *3.
      Here, while the AAO did cite the Nobel Prize as a comparator, its ultimate
conclusion was based on the lack of evidence presented by Ms. Krasniqi. Accordingly,
any arguable misinterpretation by the AAO of a “major, international award” does not
impugn its bottom-line conclusion. Braga, 2007 WL 9229758, at *5.
8     Although Ms. Krasniqi submitted other evidence related to the Certificate, such
evidence only spoke to whether she received the Certificate, which is not at issue.


                                           11
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 12 of 30 PageID: 1546




gleaned from these is simply that the Marché “offers a networking opportunity
for film professionals,” while its awards “appear completely distinct” from the
awards at Cannes, like the Palme d’Or. (K.A.R. at 4.) The AAO could reasonably
require evidence regarding the specific criteria for the Certificate, and it
correctly found that such evidence was largely lacking. Strategati, LLC v.
Sessions, No. 18-cv-1200, 2019 WL 2330181, at *3 (S.D. Cal. May 31, 2019).
      Further, the Marché’s webpage describes the award as a “gratitude”
award, suggesting that it is not awarded based on merit or artistic value, like
awards at Cannes. (K.A.R. at 129.) Ms. Krasniqi argues that the Certificate “by
its very nature” is major and international, because of its association with the
Cannes festival. (Pl. Br. at 26) The AAO, however, could and did rationally
conclude that the Marché was not the same thing as the Cannes festival itself.
And regardless, it rationally found that more evidence of the Certificate’s own
criteria was needed. See Braga v. Poulos, No. CV 06-5105, 2007 WL 9229758,
at *4 (C.D. Cal. July 6, 2007) (counsel’s assertions about the nature of an event
require an “evidentiary foundation”), aff’d, 317 F. App’x 680 (9th Cir. 2009).
      Nor did Ms. Krasniqi give the AAO evidence of how the Certificate is
perceived outside the Marché itself. The single foreign article cited did not
suffice, because the AAO had no basis to discern, e.g., the reach and
circulation of that publication. See Visinscaia, 4 F. Supp. 3d at 133 (AAO
rationally “discounted the media coverage of the award, which amounted to one
mention in a newspaper whose circulation is unknown”); Rijal, 772 F. Supp. 2d
at 1345 (AAO rationally discounted “news coverage appear[ing] to be of a local
or national nature”). Accordingly, the AAO did not act arbitrarily and
capriciously when it concluded that Ms. Krasniqi’s Certificate from the Marché
du Film was not a “major, international award.”
             Subsection (h)(3) Criteria
      Alternatively, Ms. Krasniqi argues that the AAO erred in concluding that
she did not make a sufficient showing as to three subsection (h)(3) criteria. I




                                         12
    Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 13 of 30 PageID: 1547




discuss in turn each criterion which she argues she satisfied.9 Her burden is
high here: Because the regulation requires evidence of three criteria, 8 C.F.R.
§ 204.5(h)(3), she must show, to warrant a remand, that the AAO erred in its
findings for three criteria. Kazarian, 596 F.3d at 1122; Visinscaia, 4 F. Supp.
3d at 136; see Del. Riverkeeper Network v. Sec’y Pa. Dep’t of Env’t Prot. (Del.
Riverkeeper I), 833 F.3d 360, 377 (3d Cir. 2016) (“[W]e apply a ‘harmless error’
analysis to any administrative action we review; mistakes that have no bearing
on the substantive decision of an agency do not prejudice a party.” (footnotes
and citations omitted)).
               a. Lesser Awards
         As an (h)(3) factor, petitioner may show that she received “lesser
nationally or internationally recognized prizes or awards for excellence in the
field of endeavor.” 8 C.F.R. § 204.5(h)(3)(i). The AAO found that, as to the
Marché Certificate and Ms. Krasniqi’s other awards, her evidence did not
(1) show that the awards “receive national or international recognition,” or (2)
provide a basis to “determine whether she received these awards for excellence
in her field.” (K.A.R. at 5.)10


9      The AAO opinion made findings on criteria which neither the Complaint nor Ms.
Krasniqi’s briefs challenge. Accordingly, I confine my analysis to those findings
challenged by Ms. Krasniqi.
10    Before the Service, Ms. Krasniqi submitted her Woman of the Year Award from
the U.S. Senate as “comparable evidence” under 8 C.F.R. § 204.5(h)(4). She expressly
argued that this award “does not directly fit into any of the regulatory specific
categories.” (K.A.R. at 88.) The AAO thus analyzed that award under § 204.5(h)(4),
discussed in Section III.A.3.f, infra.
       Likewise, I will not consider this award under the lesser awards criterion or any
other criteria. As explained more fully in Section III.A.3.e, courts reviewing agency
actions follow principles of preservation used by appellate courts in reviewing trial
courts. Carr v. Saul, 141 S. Ct. 1352, 1358 (2021). One such principle is that when a
party intentionally abandons a known right, or “clearly chooses a particular path, it
will be respected and generally not further reviewed.” United States v. James, 955 F.3d
336, 344–45 (3d Cir. 2020). Applying that principle here, Ms. Krasniqi presented her
Woman of the Year Award as “comparable evidence” under § 204.5(h)(4) and
affirmatively disclaimed any reliance on the award for the other criteria. The AAO’s
analysis followed suit, and it should not be faulted now for not considering the

                                          13
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 14 of 30 PageID: 1548




      I will affirm the AAO in this regard because its reasoning was supported
by the text of the regulation. See Del. Riverkeeper Network v. U.S. Army Corps of
Eng’rs (Del. Riverkeeper II), 869 F.3d 148, 161 (3d Cir. 2017) (agency did not
act arbitrarily and capriciously when its reasoning was supported by
regulations); Mutasa, --- F. Supp. 3d at ----, 2021 WL 1207482, at *7–8 (same).
The text requires that the petitioner provide evidence of national or
international recognition. Visinscaia, 4 F. Supp. 3d at 136; Guida v. Miller, No.
20-cv-01471, 2021 WL 568850, at *8–9 (N.D. Cal. Feb. 16, 2021); Hristov v.
Roark, No. 09-CV-2731, 2011 WL 4711885, at *8 (E.D.N.Y. Sept. 30, 2011). On
that score, and to meet a preponderance-of-evidence standard, it is reasonable
to find that evidence solely from the awarding organization itself may be
insufficient if it does not show “how a larger audience viewed [the] awards.”
Visinscaia, 4 F. Supp. 3d at 136.
      Likewise, because the regulation specifies that the awards must be “for
excellence in the field of endeavor,” it is reasonable for the Service to require
evidence that the award is merit-based. The AAO’s reasoning that “excellence
in the field of endeavor” relates to merit-based achievement is implicit in the
opinion, which discounts evidence showing mere participation in the field.
(K.A.R. at 5.) See Del. Riverkeeper II, 869 F.3d at 161 (“Even if the agency’s
decision is of less than ideal clarity, we will uphold it if the agency’s path may
reasonably be discerned.” (quotation marks and citation omitted)). To be sure,
the phrase “excellence in the field of endeavor” does not suggest a single or
narrow interpretation. But the AAO’s interpretation here is supported by the
plain meaning and purpose of the regulation. See Nasir, 982 F.3d at 158.
“Excellence” or “excellent” connotes quality or merit. See Excellent, Merriam-



evidence under other criteria. This accords with the well-established principle of
administrative law that “[s]imple fairness to those who are engaged in the tasks of
administration, and to litigants, requires as a general rule that courts should not
topple over administrative decisions unless the administrative body not only has erred
but has erred against objection made at the time appropriate under its practice.”
United States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 37 (1952).


                                         14
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 15 of 30 PageID: 1549




Webster Dictionary (online ed.) (def. 1) (“very good of its kind”); Excellence,
Oxford English Dictionary (online ed.) (def. 1.a) (“The state or fact of excelling;
the possession chiefly of good qualities in an eminent or unusual degree;
surpassing merit, skill, virtue, worth, etc.; dignity, eminence”). And the purpose
of the regulations and statute is to provide visas for those of “extraordinary
ability.” 8 U.S.C. § 1153(b)(1)(A) (emphasis added). All support the AAO’s
“merit-based” interpretation here.
      Moving to the AAO’s application of the regulation, I agree with the AAO
that Ms. Krasniqi’s evidence was lacking in showing recognition or excellence.
      As to the Certificate from the Marché du Film, the AAO reasoned that the
evidence showed the Certificate to be a “gratitude award,” and failed to
establish that it was awarded for merit in film making. (K.A.R. at 5.)
Nonetheless, Ms. Krasniqi argues that the Marché’s association with the
Cannes festival imbues the award with international recognition and suggests
excellence in film. (Pl. Br. at 27.) But, as reflected in the regulation’s plain text,
the focus is on the award, not the awarding organization. So while the
Certificate may be given in a context with associations with Cannes, the
Certificate is not the Palme d’Or, or some equivalent, and does not become so
simply by association with Cannes. The nature of the award must be, and was
not, proven.
      As to the Prize of the Organizer at the One World Human Rights
Documentary Film Festival, Ms. Krasniqi’s evidence consisted of the certificate
and webpages for the festival itself. (K.A.R. at 156–61.) Neither describes the
criteria for the award or speaks to the award’s recognition.
      As to the certificate of appreciation from the Sarajevo Film Festival, she
provided (1) the certificate (id. at 149–50); and (2) a letter from one panel
member (a) stating that her certificate was awarded for her contributions that
included screening her films and participating in debates (id. at 151), and (b) a
list of merits awards, which did not include her certificate (id. at 153). The
letter thus could reasonably indicate that the certificate was awarded for



                                          15
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 16 of 30 PageID: 1550




participation or contribution, but not for “excellence” in the field as such. In
addition, Ms. Krasniqi failed to present sufficient evidence from sources besides
the festival itself that would be probative of national or international
recognition.
      As to the Best Human Artist given by the European Jewish Communities
in Paris, Ms. Krasniqi proffered a letter from the organization describing itself
as a non-profit organization aimed at community service. (K.A.R. at 135.) The
letter also described the award criteria: “the artist must have treated topics
that serve awareness raise and promotion of human value and human rights
protection” [sic] and “with their art have shown a special humanity and
dedication in a special field.” (Id.) In addition, she provided articles about the
receipt of the award from what appear to be Kosovar publications. (Id. at 137–
45, 237.)
      The AAO found that “this award honors the Petitioner for her
contributions to the promotion of human rights, it does not on its face
constitute an award for excellence in the field of cinematography.” (K.A.R. at 5–
6.) That is a reasonable finding based on the cited evidence. From the limited
evidence provided, the organization appears directed at community service—it
is not an arts organization (although it does promote the arts). It was thus
rational for the AAO to conclude that the organization is not a relevant
adjudicator of excellence in a particular art. Relatedly, the award itself indeed
seems more concerned with Ms. Krasniqi’s admirable humanitarian efforts, not
her artistic accomplishments as such. Viewed in another way, the record only
included Kosovar publications briefly mentioning the organization and the
award. The AAO could therefore rationally conclude that such limited evidence
was insufficient to show that the award had national or international
recognition.
      Finally, as to Best International Social Documentary at the New York
International Independent Film Festival, Ms. Krasniqi submitted (1) a letter
from the festival’s CEO, describing it as among the “largest true independent
film festivals in the world” and attesting to “extensive coverage” in several well-

                                         16
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 17 of 30 PageID: 1551




known publications (K.A.R. at 101–02); (2) the festival’s webpage (id. at 105–
08); and (3) articles in what appear to be publications from Kosovo noting her
receipt of the award (id. at 109, 111.) As with the Certificate from the Marché,
Ms. Krasniqi has presented some evidence about the festival—but she has not
presented evidence speaking to the award’s national or international
recognition. This issue is a bit closer; another fact finder might have inferred
such recognition. But I cannot say that is the only conclusion to be drawn from
this limited evidence, or that the AAO’s findings were not based on the
evidence, so I cannot disturb the AAO’s findings. Visinscaia, 4 F. Supp. 3d at
133.
       In sum, the AAO had a reasonable basis to conclude that Ms. Krasniqi
had not met her evidentiary burden to show that those awards qualified under
§ 204.5(h)(3)(i). Even if one of the awards presented a closer call, Ms. Krasniqi
needed to show that more than one award qualified to warrant a remand. See 8
C.F.R. § 204.5(h)(3)(i) (requiring evidence of “prizes or awards” in the plural);
Visinscaia, 4 F. Supp. 3d at 136 (noting that while reading the regulation to
require evidence of multiple awards “seems slightly strained, the Court might
well believe deference is required”); Del. Riverkeeper I, 833 F.3d at 377
(discussing harmless-error review). She has not, so I will affirm the AAO’s
conclusion on this criterion.
             b. Published Material
       A petitioner may provide “[p]ublished material about the alien in
professional or major trade publications or other major media, relating to the
alien’s work in the field for which classification is sought.” 8 C.F.R.
§ 204.5(h)(3)(iii). The AAO noted that Ms. Krasniqi had submitted articles from
foreign newspapers and online publications. (K.A.R. at 6.) The AAO
nevertheless found this evidence insufficient because Ms. Krasniqi failed to
present “circulation data” from which to conclude that “any of the
publications . . . are forms of major media.” (Id.) The AAO also concluded that




                                        17
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 18 of 30 PageID: 1552




Ms. Krasniqi did not present evidence establishing that the publications
“qualify as professional or major trade publications.” (Id.)
      Courts have interpreted the regulation to allow the petitioner to rely on
two different kinds of published material: “[1] professional or major trade
publications or [2] other major media.” E.g., Zizi v. Cuccinelli, No. 20-cv-7856,
2021 WL 2826713, at *6 (N.D. Cal. July 7, 2021); Eguchi v. Kelly, 16-CV-1286,
2017 WL 2902667, at *4 (N.D. Tex. July 7, 2017); Braga, 2007 WL 9229758, at
*7. This makes sense because “professional” and “major trade” modify
“publications,” which is then separated from “other major media” by the
disjunctive “or.” See Tris Pharma, Inc. v. Teva Pharms. USA, Inc., Civ. No. 20-
05212, 2021 WL 3879153, at *3–4 (D.N.J. Aug. 25, 2021) (explaining how
adjectives and nouns used as adjectives modify the nouns they precede); United
States v. Shulick, 994 F.3d 123, 140 (3d Cir. 2021) (the disjunctive “or”
suggests that the terms it separates are “separate way[s] of satisfying the
statute”).
      Starting first with “other major media,” courts generally agree that the
phrase can mean a publication with significant reach and recognition. It
follows that the AAO may reasonably require evidence of circulation or the like.
E.g., Noroozi v. Napolitano, 905 F. Supp. 2d 535, 545 (S.D.N.Y. 2012); Hristov,
2011 WL 4711885, at *10; Braga, 2007 WL 9229758, at *7. Likewise, as an
evidentiary matter, the AAO may require more than the publication’s own say-
so that it is “major.” Hristov, 2011 WL 4711885, at *10; Braga, 2007 WL
9229758, at *7.
      Applying that understanding here, the AAO reasonably concluded that
Ms. Krasniqi did not establish that the proffered material originated from
“major media.” Ms. Krasniqi provided no basis to gauge the circulation of the
publications in which she appeared. She argues that internet-accessible outlets
by their nature have a worldwide reach (Pl. Br. at 30), an argument that would
substantially undermine any reasonable interpretation of “major.” The
presence of something on the internet, a medium accessible to nearly anyone



                                        18
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 19 of 30 PageID: 1553




with a computer or smart device, does not establish that it is actually read or
respected.
      Rather, in some cases, the AAO has considered evidence of website traffic
to gauge the scope of readership. Victorov v. Barr, No. CV 19-6948, 2020 WL
3213788, at *8 (C.D. Cal. Apr. 9, 2020). But Ms. Krasniqi did not present
anything like that here. At most, she provided Wikipedia articles about the
publications. The AAO chose not to accept a Wikipedia citation as reliable.
(K.A.R. at 5 n.4.) It is possible to view the matter differently, but courts have
held similarly, so I cannot find that the AAO erred in excluding Wikipedia
evidence. United States v. Lawson, 677 F.3d 629, 650–51 (4th Cir. 2012); Bing
Shun Li v. Holder, 400 F. App’x 854, 857 (5th Cir. 2010) (per curiam); Badasa
v. Mukasey, 540 F.3d 909, 910 (8th Cir. 2008); Kraus v. Alcatel-Lucent, 441 F.
Supp. 3d 68, 71 n.7 (E.D. Pa. 2020); Jones v. Synthes USA Sales, LLC, Civ. No.
08-2060, 2010 WL 3311840, at *9 (D.N.J. Aug. 19, 2010).
      When it comes to “professional or major trade publications,” as opposed
to “major media,” I do not find that similar evidence of wide circulation is
required. I offer three reasons.
      First, when a statute or regulation names one specific category and one
general category, separated by the disjunctive, courts usually interpret the two
categories separately. In other words, they do not need to share common
attributes and do not necessarily act upon one another. See Ali v. Fed. Bureau
of Prisons, 552 U.S. 214, 224–25 (2008) (interpreting “any officer of customs or
excise or any other law enforcement officer”); see also United States v. Buluc,
930 F.3d 383, 388–90 (5th Cir. 2019) (the structure of “connives or conspires,
or takes any other action” “signals contextually that [the three verbs] have
independent meaning”). The regulation here follows that structure, with
“professional or major trade publications” being the specific category and
“other major media” being the more general category. Accordingly, the
categories should have “independent meaning,” so a requirement for “major




                                        19
 Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 20 of 30 PageID: 1554




media” should not necessarily be a requirement for “professional or major trade
publications.” See Buluc, 930 F.3d at 390.11
      Second, further indication of independent meaning comes when one
considers the canon against surplusage. Under that canon, courts read
statutes and regulations to “give effect to every word.” City of Philadelphia v.
Att’y Gen. of U.S., 916 F.3d 276, 289 (3d Cir. 2019). If “professional or major
trade publications” must share the same attributes as “major media” (namely,
high circulation), then including “professional or major trade publications” in
the regulation is unnecessary. “Major media” would subsume “professional or
major trade publications,” which would become superfluous. Zizi, 2021 WL
2826713, at *6; Braga, 2007 WL 9229758, at *7. To avoid that result,
“professional or major trade publications” should be read “in a way that gives it
some independent heft.” Philadelphia, 916 F.3d at 289.
      Third, having established that “professional or major trade publications”
is separate from “other major media,” the question becomes what it requires.
Requiring evidence of circulation for “professional or major trade publications”
does not square with the “ordinary understanding” of that term or “ordinary
practice.” Travers v. Fed. Exp. Corp., --- F.4th ---, ---, No. 20-2703, 2021 WL
3504037, at *6 (3d Cir. Aug. 10, 2021). It is common sense that professional or
trade publications often have a readership size that reflects the size of the
profession, which may be small. As such, circulation is not so relevant when
deciding what qualifies as a professional or trade publication. Braga, 2007 WL
9229758, at *6.




11     True, “other” in “other major media” could suggest that “professional or major
trade publications” are a subset of “major media.” But courts have applied the rule
above even when the second, general phrase uses the word “other.” Ali, 552 U.S. at
224–25; Buluc, 930 F.3d at 388–90; see United States v. EME Homer City Generation,
L.P., 727 F.3d 274, 293 (3d Cir. 2013) (“Some statutes use a general phrase not as a
residual category intended to be a more general description of the preceding terms,
but instead use each of the terms, including the general phrase, as independent and
unrelated statutory categories.”).


                                          20
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 21 of 30 PageID: 1555




      The AAO’s opinion here relied heavily on the lack of circulation data
(K.A.R. at 6), and in that regard, seemed at times to conflate “professional or
major trade publications” and “other major media.” Similarly, the underlying
decision which the AAO affirmed relied on the lack of circulation data. (Id. at
71.) For the reasons given above, that deficiency should not preclude a finding
that a publication is a “professional or major trade publication.” As to that
category, the reasoning of the AAO is less than clear. For example, the AAO
explained that Ms. Krasniqi’s contention that one publication, NY Elite, has “a
wide-ranging appeal to all persons” was not sufficient because it “does not
establish that NY Elite is a profession or major trade publication or other form
of major media.” (Id. at 6.)
      This reasoning is insufficient to demonstrate that the AAO’s finding has a
basis in both the evidence and the regulations. “[I]n order to permit meaningful
judicial review, an agency must disclose the basis of its action.” Dep’t of
Commerce v. New York, 139 S. Ct. 2551, 2573 (2019) (quotation marks and
citation omitted). Although I may uphold a decision “of less than ideal clarity,” I
must be able to reasonably discern “the agency’s path.” Del. Riverkeeper II, 869
F.3d at 161. Here, there is no clear path—just a conclusion. Besides the
reference to circulation data (which is relevant only for “major media”), the AAO
opinion does not contain a rationale. That deficiency is compounded when one
considers case law holding that the key qualification for a professional or trade
publication is not the publication’s popularity but its “stature” in the relevant
field. Zizi, 2021 WL 2826713, at *6; see also Eguchi, 2017 WL 2902667, at *4;
Muni v. INS, 891 F. Supp. 440, 444 (N.D. Ill. 1995). The AAO’s failure to
consider the relevant factors renders its decision on this narrow point arbitrary
and capricious. See Christ the King Manor, Inc. v. Sec’y U.S. Dep’t of Health &
Human Servs., 730 F.3d 291, 305 (3d Cir. 2013) (“An agency action may be
arbitrary and capricious if the agency . . . entirely failed to consider an
important aspect of the problem . . . .” (quotation marks and citation omitted)).




                                         21
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 22 of 30 PageID: 1556




      It may be that Ms. Krasniqi’s evidence, considered in light of the correct
standard, would still be found inadequate, but that is not a determination for
me to make in the first instance. See id. (“[W]e should not supply a reasoned
basis for the agency’s action that the agency itself has not given.” (quotation
marks and citation omitted)); Sequretek, 2021 WL 1660871, at *6 (“Remand is
particularly appropriate [] because the essential problem was a failure to
consider evidence or adequately explain rationales.”).
      Accordingly, I cannot uphold the AAO’s finding on the published material
criterion. Still, Ms. Krasniqi was required to demonstrate three factors; my
inability to affirm on this factor establishes only that she might prevail on one.
To warrant a remand, Ms. Krasniqi must show that the AAO erred on two other
criteria as well.
             c. Original Contributions
      The petitioner may present “[e]vidence of the alien’s
original . . . artistic . . . contributions of major significance in the field.” 8
C.F.R. § 204.5(h)(3)(v). For this criterion, Ms. Krasniqi claimed that she
founded Albanian Film Week, a film festival held in New York City showing
films from Albanian producers. (K.A.R. at 8.) She contended that this festival
was a unique contribution of major significance in cinematography because “no
other Albanian artist in Kosovo, Albania or elsewhere has established a film
festival abroad.” (Id.)
      The AAO, however, found that Ms. Krasniqi failed to “demonstrate what
effect Albanian Film Week has had on the field.” (Id. (italics omitted).) There
was no evidence, the AAO explained, that the festival is widely viewed or
regarded by members of the cinematography field. (Id.) Although Ms. Krasniqi
provided “letters from other artists who commend her” for the festival, the AAO
found that the letters lacked corroboration, were unspecific, and did not speak
to the festival’s impact on “cinematographic methods.” (Id.)
      I discern no error. Per the text of the regulation, the agency must assess
a contribution’s “major significance in the field.” Guida, 2021 WL 568850, at



                                           22
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 23 of 30 PageID: 1557




*9; Viscincaia, 4 F. Supp. 3d at 134; Hristov, 2011 WL 4711885, at *11;
Victorov, 2020 WL 3213788, at *9. That phrase can be reasonably interpreted
to mean that there must be some impact “on the field as a whole.” Viscincaia, 4
F. Supp. 3d at 134 (emphasis added); see also, e.g., Hristov, 2011 WL 4711885,
at *11; Skokos v. U.S. Dep’t of Homeland Sec., No. 09-cv-193, 2010 WL
11538054, at *4 (D. Nev. Jan. 13, 2010). That is, the impact should extend
beyond the petitioner’s locality or a handful participants in the field. Kinuthia v.
Rosenberg, Civ. No. 17-10255, 2018 WL 1243955, at *6 (D. Mass. Mar. 8,
2018); Viscincaia, 4 F. Supp. 3d at 134; Skokos, 2010 WL 11538054, at *4. To
that end, “[c]onclusory statements” about the value of the contribution are
insufficient, Soni, 2016 WL 4154137, at *5, and the AAO may reasonably ask
for “corroborating” evidence, Guida, 2021 WL 568850, at *9; Strategati, 2019
WL 2330181, at *6.
      Here, Ms. Krasniqi’s limited evidence tended to show that she established
a film festival, and that, according to some, the festival helped to grow the
Albanian film industry. (K.A.R. at 85–86.) But if her “artistic” “field” is
cinematography, as she claimed (id. at 85), then her evidence falls short. She
has not shown the impact of the festival on the art of cinematography. For
example, and as the AAO explained, there is no indication that the festival
introduced new cinematographic methods or ideas. At most, she relies on
letters stating that the festival has “jump start[ed] careers” of filmmakers who
are of Albanian ethnicity or are exploring Albanian themes. (Id. at 8.) But she
provided no corroborating evidence to that effect. While establishing a film
festival is a laudable contribution, the AAO could reasonably ask how the
festival has shaped cinematography and conclude that the mere existence of
such a festival is insufficient when the regulation requires “major significance.”
      To be sure, the regulation’s language is broad enough to allow the
agency, if it were of such a mind, to move the goalposts. There is little in the
language to stop the agency from holding petitioners to impossibly high
standards. Cf. Zizi, 2021 WL 2826713, at *5 (finding that the AAO erred when



                                         23
 Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 24 of 30 PageID: 1558




it concluded that a petitioner failed this criterion even though, among other
things, he had thirteen patents, the federal government was interested in his
inventions, and research agencies had recognized his approaches). Here,
however, I cannot conclude that the AAO acted in that way, or that it erred
when it applied a reasonable interpretation of the regulation. See Viscincaia, 4
F. Supp. 3d at 135 (upholding the AAO’s application of a criterion because
“neither the statute nor the regulation forecloses [the AAO’s] particular
interpretation”).
             d. Role in Organizations
      The petitioner may submit “[e]vidence that the alien has performed in a
leading or critical role for organizations or establishments that have a
distinguished reputation.” 8 C.F.R. § 204.5(h)(3)(viii). Ms. Krasniqi argues that
her work for the Albanian Film Festival so qualifies. (Pl. Opp. at 9.)12 The AAO,
however, found that she failed to provide evidence about “the nature of [her]
role,” such as her duties. (K.A.R. at 9.) The AAO also found that she failed to
address or provide evidence establishing that the festival had a distinguished
reputation. (Id.)13
      I will affirm based on the AAO’s first conclusion regarding evidence of her
duties. Ms. Krasniqi’s evidence regarding her role for the festival was vague.
She relied mostly on the simple fact that she founded the festival. But the AAO


12     Ms. Krasniqi did not challenge the AAO’s finding on this criterion in her motion
for summary judgment but did so in opposition to the Government’s cross-motion for
summary judgment. Although a plaintiff’s failure to raise a claim in its motion for
summary judgment can forfeit that claim, I will consider this criterion, given the cross-
motion posture of this case. Paul v. Colvin, No. 12-CV-2046, 2013 WL 5797427, at *5–
6 (S.D. Cal. Oct. 28, 2013) (considering arguments not raised in plaintiff’s motion for
summary judgment but raised in plaintiff’s opposition to defendant’s cross-motion for
summary judgment); cf. United States v. Boggi, 74 F.3d 470, 478 (3d Cir. 1996)
(considering, in a cross-appeal, arguments raised in a reply brief because the opposing
party had a chance to respond)
13    Before the AAO, Ms. Krasniqi also relied on her role as president of a
production company to satisfy this criterion, which the AAO rejected. (K.A.R. at 9.) She
does not challenge the AAO’s finding before this Court, so I do not address it.


                                           24
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 25 of 30 PageID: 1559




was within reason to ask for specific duties and decline to rely on a job title to
suffice as evidence for a “leading or critical role.” Noroozi, 905 F. Supp. 2d at
544–45 (affirming the AAO’s requirement of evidence of specific duties); see
Soni, 2016 WL 4154137, at *5 (affirming AAO’s decision declining to rely on
vague evidence). The AAO thus did not err in finding that the evidence before it
failed to meet a preponderance standard.
             e. Membership in Associations
      The petitioner may submit “[d]ocumentation of the alien’s membership in
associations in the field for which classification is sought, which require
outstanding achievements of their members, as judged by recognized national
or international experts in their disciplines or fields.” 8 C.F.R. § 204.5(h)(3)(ii).
In her initial submission to the Service, Ms. Krasniqi submitted evidence of her
membership in two organizations for Kosovar filmmakers. (K.A.R. at 77.) When
the Service requested more evidence about these organizations, Ms. Krasniqi
acknowledged that she “does not seem to meet this regulatory criteria [sic].” (Id.
at 88.) The Service, in its initial decision, determined that she failed to present
evidence on this criterion. (Id. at 70–71.)
      When Ms. Krasniqi appealed to the AAO, her brief stated—in a
sentence—that there is no requirement to show that the two organizations
required outstanding achievements of their members. (Id. at 29.) The AAO
noted that the “[t]he record support[ed]” the Service’s finding on this criterion,
and Ms. Krasniqi had not “challenged this finding on appeal.” (K.A.R. at 5 n.3.)
Now before this Court, she argues—again, in a sentence—that there is no
“outstanding achievements” requirement, and that regardless, her evidence
suffices. (Pl. Br. at 34–35.) The Government argues that she has forfeited any
arguments for this criterion. (Gov’t Opp. at 11.)
      I agree. Generally, parties must “give the agency an opportunity to
address an issue before seeking judicial review of that question,” a principle
known as “issue exhaustion.” Carr v. Saul, 141 S. Ct. 1352, 1358 (2021); see
also Schreiber v. Cuccinelli, 981 F.3d 766, 787 (10th Cir. 2020) (applying issue



                                          25
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 26 of 30 PageID: 1560




exhaustion on review of petition denial before the Service and subsequent
appeal), pet. for cert. docketed, No. 21-94 (U.S. July 23, 2021); Sunshine Rehab
Servs., Inc. v. U.S. Citizenship & Immigr. Servs., No. 09-13605, 2010 WL
3325442, at *11 (E.D. Mich. Aug. 20, 2010) (same). Unless statutes or
regulations provide more specific rules, “courts decide whether to require issue
exhaustion based on an analogy to the rule that appellate courts will not
consider arguments not raised before trial courts.” Carr, 141 S. Ct. at 1358
(quotation marks and citation omitted). Under that rule, an argument on
appeal must “depend on the same legal rule or standard” and “depend on the
same facts” as the argument before the trial court. Spireas v. C.I.R., 886 F.3d
315, 321 (3d Cir. 2018) (citation omitted). As such, “[a] fleeting reference or
vague allusion to an issue will not suffice to preserve it.” In re Ins. Brokerage
Antitrust Litig., 579 F.3d 241, 262 (3d Cir. 2009); see also Zizi, 2021 WL
2826713, at *7 (declining to address criterion when argument was not
adequately raised before the AAO); Hristov, 2011 WL 4711885, at *9 (same); All
Pro Cleaning Servs., Inc. v. Dep’t of Labor, No. Civ.A. H-05-250, 2005 WL
4045866, at *13 (S.D. Tex. Aug. 26, 2005) (same). Further, if a party
affirmatively declines to press an argument below, that contention cannot form
the basis of a challenge on appeal. United States v. James, 955 F.3d 336, 344–
45 (3d Cir. 2020).
      Ms. Krasniqi failed to preserve any argument regarding this criterion.
First, her brief before the AAO mentioned this criterion in just a sentence,
contained no substantive argument, and did not cite to supporting evidence.
This fleeting mention before the AAO was thus inadequate to preserve an
argument, so the AAO correctly found that she had not challenged the Service’s
finding. Second, she explicitly conceded before the Service that she did not
meet this criterion (K.A.R. at 88), so the AAO’s finding was also supported by
the principle that waived or conceded issues are not properly before an
appellate body. Finally, even if her arguments were administratively exhausted,
she forfeited them in this Court. Her summary judgment briefs are



                                        26
 Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 27 of 30 PageID: 1561




undeveloped on this criterion and do not make any attempt to engage with the
evidence. Nor does she address the Government’s exhaustion argument.
Accordingly, the issue is not before me. Yates Real Estate, Inc. v. Plainfield
Zoning Bd. of Adjustment, 404 F. Supp. 3d 889, 913 n.28 (D.N.J. 2019).14
             f. Comparable Evidence
      The regulations provide that “[i]f the above standards [i.e., the (h)(3)
criteria] do not readily apply to the beneficiary’s occupation, the petitioner may
submit comparable evidence to establish the beneficiary’s eligibility.” 8 C.F.R.
§ 204.5(h)(4). Ms. Krasniqi argues that her “Woman of the Year” Award from
the Senate qualifies as “comparable evidence” of her “original contributions to
the field of film.” (Pl. Br. at 28–29.) The AAO, however, declined to consider the
award because § 204.5(h)(4) is used for cases in which the (h)(3) criteria are ill-
suited, if followed to the letter, to judging extraordinary ability for a particular
occupation. (K.A.R. at 9.)15 Ms. Krasniqi bore the burden to explain that the
(h)(3) criteria were ill-suited to a filmmaker. (Id.) Yet she made no argument to
that effect and instead argued that she satisfied the criteria. (Id.)
      I agree with the AAO. To avail herself of § 204.5(h)(4), Ms. Krasniqi
needed to first show that one of the (h)(3) criteria was not readily applicable to
her field. Zizi, 2021 WL 2826713, at *8; Skokos, 2010 WL 11538054, at *5. She
did not, and instead assumed that § 204.5(h)(4) is a supplemental, rather than
alternative, provision. (K.A.R. at 37–38 (brief to the AAO).) That was incorrect.
What is more, and as the AAO noted, her arguments that she met each (h)(3)
criteria belied any argument that § 204.5(h)(4) should apply. Nor was there any
reason to think, based on the record, that filmmaking is a field ill-suited to the


14     Regardless, her argument that there is no “outstanding achievements”
requirement is plainly wrong in light of the text of the regulation.
15      For example, “an Olympic coach whose athlete wins an Olympic medal” could
qualify as comparable evidence of “participation, either individually or on a panel, as a
judge of the work of others in the same or an allied field of specification for which
classification is sought” under 8 C.F.R. § 204.5(h)(3)(iv). USCIS Adjudicators Field
Manual § 22.2[i].


                                           27
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 28 of 30 PageID: 1562




(h)(3) criteria. Accordingly, the AAO’s rejection of her “Woman of the Year”
Award was reasonable.
                                        ***
      To sum up, of the challenged findings, only one was arbitrary and
capricious. Because a remand requires that at least three were arbitrary and
capricious, Ms. Krasniqi cannot succeed on her APA claim regarding the denial
of her petition for an extraordinary ability visa.
   B. Remaining Claims
      Plaintiffs’ other claims may be dealt with briefly.
      First, any claim that the Service wrongly denied an adjustment of status
for Ms. Krasniqi or Zogjani fails because such an adjustment requires a valid
visa, which, as the prior section explained, the AAO lawfully denied. 8 U.S.C.
§ 1255(a).
      Second, the Complaint’s mandamus claim is duplicative of the APA
claims, which have been rejected for the reasons stated above. Mutasa, --- F.
Supp. 3d at ----, 2021 WL 1207482, at *3 n.4 (citing Thompson v. U.S. Dep’t of
Labor, 813 F.2d 48, 52 (3d Cir. 1987)).
      Finally, the Complaint alleges that the Service’s “failure to properly
consider the actual evidence of record” violates Plaintiffs’ right to procedural
due process. (Compl. ¶ 39.) The Fifth Amendment provides that the federal
government cannot “deprive[]” a person “of life, liberty, or property, without due
process of law.” U.S. Const. amend. V. This means that the federal government
must provide “notice and an opportunity to be heard” before depriving someone
of a recognized interest. Dusenbery v. United States, 534 U.S. 161, 167 (2002)
(citation omitted); Dungan v. Slater, 252 F.3d 670, 676 (3d Cir. 2001).
      The due process claim fails for two reasons. First, there is no precedent
recognizing a constitutionally protected interest in an extraordinary ability visa,
and it is doubtful that such an interest exists. See Castro v. U.S. Dep’t of
Homeland Sec., 835 F.3d 422, 445 (3d Cir. 2016) (“[A]n alien seeking initial
admission to the United States requests a privilege and has no constitutional



                                         28
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 29 of 30 PageID: 1563




rights regarding his application.” (citation omitted)); Kinuthia, 2018 WL
1243955, at *4 (dismissing a procedural due process claim based on an
extraordinary ability visa denial); Hamal v. U.S. Dep’t of Homeland Sec., Civ. No.
19-2534, 2020 WL 2934954, at *4 n.4 (D.D.C. June 3, 2020) (doubting that an
extraordinary ability visa can support a procedural due process claim). Second,
and regardless, due process only requires “the opportunity to be heard at a
meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S.
319, 333 (1976) (quotation marks omitted). Plaintiffs “received notice of the
possible denial of their petitions, were invited to present evidence and
arguments, and received a written, reasoned explanation for the denial. That is
sufficient to discharge the government’s obligation to afford due process.”
Giordano v. Garland, Civ. No. 20-07875, 2021 WL 3012863, at *5 (D.N.J. July
14, 2021) (citations omitted).




                                       29
Case 2:20-cv-06188-KM Document 37 Filed 09/01/21 Page 30 of 30 PageID: 1564




V.   CONCLUSION
     For the reasons set forth above, Plaintiffs’ motion for summary judgment
is denied, and the Government’s motion for summary judgment is granted.
     A separate order will issue.
Dated: September 1, 2021


                                          /s/ Kevin McNulty
                                          ___________________________________
                                          Hon. Kevin McNulty
                                          United States District Judge




                                     30
